TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00695-CR




Jeannetta Smith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-09-1123-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Jeannetta Smith has filed a motion to withdraw her notice of appeal.  We
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a).
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   December 9, 2010
Do Not Publish